John A. Fogleman, Justice, dissenting. I would affirm this judgment. I do not feel that I am in a better position than the jury to determine the amount of damages necessary to compensate this child for the nature, extent and duration of his injury, his pain and suffering and mental anguish, and his scars, disfigurement and visible results of his injury. It is true that the evidence of pain, suffering and mental anguish is not as extensive as usual in a personal injury case. This will necessarily be so in any case where the injured party is himself barred from testifying. See Ark. Stat. Ann. § 28-601 (Repl. 1962). Since there are few objective symptoms of the extent of pain, suffering and mental anguish there will always be a limited amount of evidence in such a case. Measuring the elements of damages set out above in dollars and cents is a difficult undertaking, and is best left to jurors unless there is a total absence of evidence, a clear indication of passion and prejudice or obvious error in application of the law in fixing the amount. I do not feel that either situation exists here. We have long recognized that compensation for pain and suffering must be left largely to the sound discretion of a trial jury and the conclusion reached by it should not be disturbed unless the award is clearly excessive. Missouri Pacific R. Co. v. Hendrix, 169 Ark. 825, 277 S. W. 337, cert. denied, 270 U. S. 651, 46 S. Ct. 351, 70 L. Ed. 781. Of course, mental anguish is only another form of pain and suffering. There was medical evidence that Billy’s scars are permanent. Dr. Hickey found lacerations of the face and the left ear. He pointed out three facial scars and one on the left ear. He said that the one on the left ear (not visible in the photographs in the record) was the one that was “so bad.” He pointed out three facial scars, which appear evident to me from the black and white photographs exhibited. One is on the bridge of the nose, one is below the right eye, and the other on the right side of the face. I cannot join in drawing the inference that the doctor’s inquiry whether the jury could see the scars was indicative of their insignificance. Even a photograph did not reveal all in one picture. The inquiry by the doctor was a natural one for anyone trying to exhibit the physical appearance of a five-year-old boy before a jury box so that all 12 jurors could have the same view. Anyone who has presented exhibits before a jury has properly made such an inquiry. If we draw the inferences in favor of the verdict, the doctor’s question means nothing more. This child’s father first saw him in the emergency room at the hospital. He described his son’s face as a bloody mess, and cut all to pieces. The father said he passed out while watching the physician sew up the wounds. The boy’s mother who took him to the hospital said he had blood all over him and was screaming. She said that his eyes were closed and his face twice its normal size on the day after the bite. She also said there was trouble about the healing of the wounds due to infection. When the person undergoing pain and anguish cannot testify, not much more in the way of evidence can be expected. The only evidence he was permitted to give had to come from observations of others. Certainly there can be no doubt that this child was entitled to be compensated for his fright and mental pain and suffering which accompanied his physical injury. St. Louis, I. M. & S. Ry. Co. v. Brown, 97 Ark. 505, 134 S. W. 1194; Lamden v. St. Louis Southwestern Ry. Co., 115 Ark. 238, 170 S. W. 1001. While a motion for new trial is no longer required, no application was made to the circuit court, either for a new trial or for remittitur. The circuit judge was in a far better position to evaluate the evidence in the light of the requisites for declaring a verdict excessive than are we. It seems to me that we should treat this case exactly as did the Third Circuit Court of Appeals in Zarek v. Fredericks, 138 F. 2d 689 (1943), where Judge Goodrich, speaking for the court, said: The $4,000 awarded to the minor plaintiff, Vincent, seems somewhat high. There is evidence of medical treatment following the dog bite which, while no doubt painful, was not serious enough to require hospitalization. The eyesight is not impaired; on the other hand there is a slight droop of one eyelid. There are scars and they may be permanent. There is also testimony from a physician, the mother, and from a former principal of the boy’s school with regard to his nervous condition following the accident. It must be borne in mind that the injuries were non-pecuniary in their nature and to measure them by a yardstick of dollars is a difficult task at best. That is the jury’s function. Here the jury has made its award and the trial judge was not dissatisfied with it. We do not think under these circumstances that the award, while overliberal, is so outrageous that we, as an appellate court, may interfere.